IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTIAN H. F. RILEY,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-2386, 1D13-4004

SARA B. RILEY, N/K/A SARA
B. DIPAOLO,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

William S. Graessle of William S. Graessle, P.A., Jacksonville, for Appellant.

Samuel S. Jacobson of Bledsoe, Jacobson, Schmidt, Wright and Wilkinson,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.